Citation Nr: 0939174	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  05-32 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
refractory anemia, claimed to result from radiation treatment 
in January 1996.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1942 to 
February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The case was brought before the Board in May 2007, December 
2007, and December 2008, at which times the claim was 
remanded to allow the Agency of Original Jurisdiction (AOJ) 
to further assist the appellant in the development of his 
claim.  The case is once again before the Board for appellate 
consideration of the issues on appeal.  According to a June 
2006 statement, the veteran does not want a hearing before 
the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant did not file his claim until March 2005.  

2.  The appellant was referred by VA medical providers in 
January 1996 to Valley View Hospital for the purpose of 
radiation therapy for left 7th rib metastases of prostate 
cancer.

3.  The appellant has developed refractory anemia in 2000.

4.  The appellant's refractory anemia was not actually caused 
by radiation therapy for left 7th rib metastases of prostate 
cancer.




CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for refractory anemia, 
claimed to result from treatment received at a VA medical 
facility in January 1996, is not warranted.  38 U.S.C.A. 
§ 1151 (West 2002); 38 C.F.R. § 3.361 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the appellant's claim for 38 U.S.C.A. 
§ 1151 compensation.  See 38 U.S.C.A. §§ 1151, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326, 3.361 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Prior to initial adjudication of the appellant's claim, a 
letter dated in March 2005 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  Such notice was provided again in June 
2007, January 2008 and April 2009.  

The treatment that the appellant alleges caused his 
additional disability occurred prior to October 1997.  On 
October 1, 1997, a significant revision to 38 U.S.C.A. § 1151 
was implemented, affecting all claims filed on and after that 
date.  The appellant did not file his claim until March 2005.  
Therefore, the current version of 38 U.S.C.A. § 1151 applies 
to his claim.  Effective September 2, 2004, the regulations 
pertaining to claims for compensation pursuant to 38 U.S.C.A. 
§ 1151 filed on or after October 1, 1997 were amended.  See 
69 Fed. Reg. 46,426 (Aug. 3, 2004).  Those regulations 
largely implemented the provisions of 38 U.S.C.A. § 1151 and 
were codified at 38 C.F.R. § 3.361.  The RO provided notice 
consistent with 38 C.F.R. § 3.361 to the appellant in March 
2005, June 2007, January 2008 and April 2009.  Unfortunately, 
the RO mistakenly adjudicated the claim under the prior 
version of 38 U.S.C.A. § 1151 and its implementing 
regulation, 38 C.F.R. § 3.358.  Following December 2007 and 
December 2008 remands by the Board, the RO also explicitly 
considered the appellant's claim under the current 
38 U.S.C.A. § 1151 and its implementing regulation, 38 C.F.R. 
§ 3.361, in the August 2009 Supplemental Statement of the 
Case.  Therefore, he is not prejudiced by the Board's 
application of 38 C.F.R. § 3.361 without first remanding the 
case to the RO.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The record reflects the appellant's treatment 
records from Valley View Hospital, McAlester Regional 
Hospital, St. Francis Hospital, and the Warren Clinic.  The 
appellant identified records from a Dr. Fore that he wanted 
associated with the file.  A May 2009 VA contact log 
indicates that the appellant's daughter, now his fiduciary 
and guardian, reported that the doctor's office had no 
records on the appellant.  The appellant, through his 
daughter, indicated that he had no further evidence to 
associate with the record.  The Board finds that all extent, 
reasonably identified records have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA 
provides a claimant with an examination in accordance with 
the duty to assist, the examination must be adequate.  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative 
value of a medical opinion is derived from a factually 
accurate, fully articulated, and soundly reasoned opinion.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The appellant was afforded a June 2007 medical examination to 
obtain an opinion as to whether his refractory anemia was the 
result of radiation therapy for left 7th rib metastases of 
prostate cancer.  This opinion was rendered by a medical 
professional following a thorough examination and interview 
of the appellant and review of the claims file.  The examiner 
obtained an accurate history and listened to the appellant's 
assertions.  The examiner laid a foundation for the 
conclusions that were reached.  Therefore, the Board finds 
that the examination is adequate.  See Nieves-Rodriguez, 
supra.  

The Board remanded this case three times.  The May 2007 
remand was to provide the appellant with a VA examination in 
accordance with the duty to assist.  This was done in June 
2007.  The December 2007 and December 2008 remands were to 
have the RO adjudicate the claim under the current 
38 U.S.C.A. § 1151 and its implementing regulation, 38 C.F.R. 
§ 3.361, which occurred in August 2009.  The Board is 
satisfied that its prior instructions have been at least 
complied with substantially.  Stegall v. West, 11 Vet. App. 
268 (1998).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 
1298 (Fed. Cir. 2007).

II. Entitlement to 38 U.S.C.A. § 1151 Compensation for 
Refractory Anemia

The appellant contends that he now suffers from refractory 
anemia as a result of radiation therapy for left 7th rib 
metastases of prostate cancer.  For the reasons that follow, 
the Board concludes that compensation under 38 U.S.C.A. 
§ 1151 is not warranted.

38 U.S.C.A. § 1151(a) grants compensation for qualifying 
disabilities to veterans in the same manner as if such 
disability were service-connected, under certain 
circumstances.  See also 38 C.F.R. § 3.361 (2008).  First, 
the disability must be caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran by 
VA, and the proximate cause of the disability was (a) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).  

In determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  38 
C.F.R. § 3.361(c)(1).  Finally, the disability must not be 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.301(c)(3).

The appellant was discovered to have prostate cancer in May 
1995.  The appellant underwent treatment including a 
bilateral orchiectomy in August 1995.  He began complaining 
of pain in the left 7th rib.  A December 1995 VA 
hematology/oncology note states that increased uptake was 
noted in the area of pain on a bone scan.  The finding was 
considered metastatic prostate cancer.  The doctor indicated 
that palliative radiation therapy was warranted.  The 
appellant was referred by VA to Valley View Hospital, where 
he underwent radiation treatment with a Dr. Ackerman.  The 
appellant underwent radiation therapy for four weeks in 
January 1996.

Six years later, the appellant was diagnosed with anemia.  In 
October 2002, the appellant was admitted to McAlester 
Regional Hospital with shortness of breath and chills.  He 
reported feeling very tired and run down for several days.  
He was discovered to have chronic anemia, treated by 
transfusion.  By 2004, he bore a diagnosis of mild anemia 
with mild leukocytosis.  His 2006 treatment records from 
McAlester Regional Health Center show an ongoing diagnosis of 
refractory anemia.  

The appellant and his daughter were concerned by the 
metastases diagnosis because a biopsy had not been performed.  
Eventually, a February 2004 biopsy was performed and no 
cancer was found in the rib.  The appellant argues that the 
therapy occurred because of a negligent misdiagnosis on the 
part of VA doctors and was entirely unnecessary.  The 
appellant's second contention is that the radiation therapy 
caused his refractory anemia.  

The Board observes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology).  A lay witness is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(stating that competency must be distinguished from weight 
and credibility, which are factual determinations going to 
the probative value of the evidence).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the appellant is a 
physician.  Therefore, as a layperson he is not competent to 
provide evidence that requires medical knowledge because he 
lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board gives no probative weight to the 
appellant's, and his daughter's, statements regarding their 
belief that his anemia was caused by radiation therapy.

The appellant's primary physician, Dr. Lewis, wrote July 2005 
and April 2009 letters for the appellant.  The doctor 
indicated that the appellant had refractory anemia with blood 
transfusions, and no bone cancer.  The doctor further 
indicated that the appellant has been under his care for many 
years.  There is no reference to radiation therapy related 
anemia.  

The McAlester Regional Hospital records give some support to 
misdiagnosis.  The bulk of the appellant's private medical 
records are day to day treatment records that do not 
investigate the source of the appellant's anemia.  The 
appellant's cancer care treatment records show that he 
received periodic bone scans to monitor his left 7th rib.  He 
was placed on monthly Zometa infusions.  A June 2002 note 
indicates radiation therapy at that time, though the course 
of this radiation is not otherwise of record.  A March 2003 
blood panel indicates that the appellant was on chemotherapy 
at that time.  Some disagreement with the metastatic 
diagnosis was registered in November 2003.  A bone scan was 
interpreted to show diffuse arthritis, rather than metastatic 
activity.  The appellant had the February 2004 biopsy done, 
which did not show malignancy.  Subsequently the appellant 
does not appear to have had cancer treatment.  A November 
2005 bone scan agreed with the November 2003 scan in 
diagnosing arthritis.  

The appellant received a VA examination in June 2007 in 
connection with this claim.  The examiner interviewed the 
appellant and his daughter, reviewed the file and performed a 
physical examination.  The examiner recounted the appellant's 
course of treatment in 1995 and 1996 and the particulars of 
the appellant's medical history after the treatment.  The 
examiner indicated that "this palliative radiation therapy 
does not cause any anemia."  The Board notes that anemia has 
a variety of forms.  See Dorland's Illustrated Medical 
Dictionary 77-79 (30th ed. 2003).  The examiner also noticed 
a history of positive occult blood, suggesting 
gastrointestinal bleeding, which may contribute to the 
anemia.  

The appellant's statements since the June 2007 VA examination 
report have objected strongly to the suggestion of 
gastrointestinal bleeding.  A second set of records from 
McAlester were associated with the file after the VA 
examination report.  These include an October 2002 
gastroenterology consultation by a Dr. Golla at the McAlester 
Regional Hospital regarding the anemia.  The appellant had 
low hemoglobin, prompting a transfusion.  The appellant 
denied visible gastrointestinal blood loss, such as rectal 
bleeding, melena or hematemesis.  The appellant had some 
reflux, but denied peptic ulcer disease and was unaware of 
liver, biliary or pancreatic disorders.  Stools had been 
generally satisfactory, with a brief episode of diarrhea, but 
no blood or melena.  The appellant denied abdominal pain or 
cramping.  The duration of the anemia was somewhat uncertain.  
The appellant reported undergoing a colonoscopy, which was 
normal except for a small polyp.  Following a physical 
examination and review of systems, the doctor indicated that 
the appellant had probable multifactorial anemia.  The doctor 
indicated that the anemia "mainly feature[ed] metastatic 
prostate cancer as a foundation."  The doctor did not 
confirm significant gastrointestinal blood loss.  The doctor 
ordered a gastroscopy to determine whether the upper GI tract 
could be involved.  The procedure identified a thin 
Schatzki's ring, hiatal hernia and some pitting in the 
duodenum.  No active bleed sites or ulcers were identified.

The Board recognizes that this weakens the VA examination 
report as to the alternative basis for the anemia.  This 
record does not weaken the report's conclusion that the 
radiation therapy does not cause anemia.  The appellant's 
second, undescribed round of radiation was not ordered by VA.  
Indeed, the appellant's private doctors performed regular 
bone scans, confirming the VA assessment, placed him on 
additional treatment, including chemotherapy and regular 
Zometa injections.  These actions would indicate that, 
whatever possible mistake VA doctors made, they were not 
alone in the mistake.  Additionally, the "foundation" 
comment does not mean that the appellant's prostate cancer 
would not have caused anemia without the metastases to the 
bone and subsequent radiation therapy.  The opinion does not 
specify whether the prostate cancer, without more, was 
sufficient to cause anemia, or whether the treatment for the 
cancer, without more, was the cause of anemia.  From the 
text, the doctor points to "metastatic prostate cancer," 
not the treatment course, including radiation, which was 
ongoing as recently as four months prior to the October 2002 
consultation.  

The appellant's daughter submitted an internet article on his 
behalf.  This article indicates that the "kidney is one of 
the most radiosensitive organs at risk of developing damage 
after abdominal irradiation.  Radiation nephropathy takes 
various forms, the most common of which, [includes]... anemia, 
starting at 6 to 12 months following treatment."  

The Board finds this evidence unpersuasive for two reasons.  
First, the appellant had irradiation to the left 7th rib.  
This is not abdominal irradiation.  Second, the appellant's 
anemia began years after treatment.  Third, an October 2002 
whole body imaging report indicates both kidneys were 
functioning at that time.  At most, this evidence supports 
the notion that radiation therapy in general can cause 
anemia, not that the particular radiation therapy used here 
can or that it in fact did.

The Board also notes that a letter from a state 
representative to the appellant's Congressman in June 2006 
mentions myelodysplastic syndrome.  Myelodysplastic syndrome 
is "any of a group of related bone marrow disorders of 
varying duration preceding the development of overt acute 
myelogenous leukemia; they are characterized by abnormal 
hematopoietic stem cells, anemia, neutropenia, and 
thrombocytopenia.  Splenomegaly, hepatomegaly, and 
lymphadenopathy may not occur until the onset, often 
explosive, of leukemia."  Dorland's, at 1826.  This 
condition is also called preleukemia.  Id.  The Board sees no 
medical evidence to support the assertion that he has this 
syndrome.  The medical evidence does show a "mild myeloid 
left shift" and "myeloid displacement" as mentioned in the 
June 2007 VA examination report and "mild leukocytosis" as 
mentioned in a February 2004 treatment note.  The myeloid 
shift and myeloid displacement are not further explained, but 
the same report that identifies these conditions states that 
the appellant's anemia is not related to his radiation 
therapy.  Leukocytosis is an increase in the number of white 
blood cells.  Dorland's, at 1021.  Anemia is a deficiency of 
erythrocytes or hemoglobin.  Id., at 77.  There is no 
indication that the letter drafter has a medical background.  
There is no competent evidence to link anemia as a cause of 
leukocytosis, vice versa, or either as a result of radiation 
therapy.  The Board affords this letter no weight.  

The evidence against causation outweighs the evidence in 
favor.  The evidence in favor is not on point and has not 
been supported by a competent opinion.  The evidence against 
is based on the record and the specifics of the appellant's 
1996 radiation treatment.  The Board recognizes that some 
radiation may cause anemia, but the appellant's argument is 
flawed.  The October 2002 gastrointestinal consultation lends 
support to the idea that the "metastatic prostate cancer" 
led to the anemia.  Given that the appellant was ultimately 
found to not have metastases, the VA examination report is 
questionable, but this does not mean that the examiner's 
statement was wrong in that the radiation treatment used in 
the appellant's case does not cause anemia.  There is no 
other specific medical evidence which addresses whether the 
radiation treatment used in his case causes anemia.  The 
Board finds that the appellant's refractory anemia was not 
caused by radiation therapy of the left 7th rib.  The claim 
must fail.  See 38 C.F.R. § 3.361, supra.  As such, inquiry 
into whether the VA providers in 1995 and 1996 were at fault 
in misdiagnosing metastases of prostate cancer to the left 
7th rib is not warranted.  

The Board finds that the preponderance of the evidence is 
against the appellant's claim.  Consequently, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
refractory anemia, claimed to result from radiation treatment 
at a Department of Veterans' Affairs (VA) medical facility in 
January 1996, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


